Citation Nr: 0937235	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  09-17 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to a total rating based on individual 
employability due to service-connected disability (TDIU) for 
accrued benefit purposes.


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The Veteran had active military service from March 1944 to 
January 1948.  The appellant is the Veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to TDIU for accrued benefit purposes 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died in January 2007.

2.  The Veteran's death certificate lists the immediate cause 
of death as complications of hip fracture, with Alzheimer's, 
diabetes, and atherosclerotic cardiovascular disease as 
conditions contributing to his death but not resulting in the 
underlying cause of death.  

3.  At the time of the Veteran's death, he was service 
connected for posttraumatic stress disorder (PTSD), rated as 
30 percent disabling, and for asbestosis, rated at 30 percent 
disabling; after his death, his rating for PTSD was increased 
to 50 percent.

4.  The disease processes leading to the Veteran's death did 
not begin in the service and did not otherwise develop as a 
result of his military service.

5.  Service-connected disability did not contribute to the 
Veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  In the context of a claim 
for DIC benefits, the VCAA notice must include (1) a 
statement of the disabilities, if any, for which the Veteran 
was service connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342, 352-353 (2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (when VCAA notice follows the initial 
unfavorable AOJ decision, subsequent RO actions may 
"essentially cure[] the error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2007, before the AOJ's initial adjudication of the claims.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claims, any timing errors have been cured by the RO's 
subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notification 
to the appellant apprised her of what the evidence must show 
to establish entitlement to the benefits sought, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the appellant, what evidence VA was responsible 
for getting, and what information VA would assist in 
obtaining on the appellant's behalf.  Additionally, while the 
notification did not include the criteria for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), because the appellant's claim will be 
denied, this question is not now before the Board.  

The Board notes that while the notification did not include a 
statement of the disabilities, if any, for which the Veteran 
was service connected at the time of his death, the Veteran's 
service connected disabilities were noted in the October 2007 
rating decision.  The appellant was afforded the opportunity 
to respond before her claim was readjudicated.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376-77 (2006).
Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), and post-service medical 
records.  VA has no duty to inform or assist that was unmet.

Although a VA medical opinion was not provided in connection 
with the cause of death claim, one is not necessary to decide 
the claim.  A request for a medical opinion is warranted for 
DIC claims when there is a possibility that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A(a)(1); 38 C.F.R. § 3.159(c); Wood v. Peake, 520 F.3d 
1345, 1347-48 (Fed. Cir. 2008).  As detailed in the analysis 
section, because no reasonable possibility exists that such 
assistance would aid the appellant in substantiating her 
claim, a remand for a request for a medical opinion is not 
required.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(5); Wood v. Peake, 520 F.3d at 48.

The Veteran died in January 2007.  The cause of death shown 
on the Certificate of Death was complications of hip 
fracture, with Alzheimer's, diabetes, and atherosclerotic 
cardiovascular disease as conditions contributing to the 
death but not resulting in the underlying cause of death.

At the time of the Veteran's death, he was service connected 
for PTSD, rated as 30 percent disabling, and for asbestosis, 
rated as 30 percent disabling.  After his death, the RO found 
clear and unmistaken error (CUE) in a prior rating decision 
denying an increased rating for PTSD and increased the rating 
for PTSD to 50 percent disabling.  The Veteran's STRs do not 
show any treatment for, or diagnosis of Alzheimer's, 
diabetes, and atherosclerotic cardiovascular disease.  

Of record are numerous private and VA treatment records dated 
from October 1981 to January 2007.  The records show that 
many years after service, the Veteran had Alzheimer's, 
diabetes, and heart disease.  None of the records attributed 
those disabilities to the Veteran's military service.

The appellant contends that the Veteran's PTSD contributed to 
his death.  She contends that his PTSD caused his Alzheimer's 
dementia.  She also contends that the  PTSD made the Veteran 
less capable of resisting his dementia and therefore 
accelerated his death.  

A letter from the Veteran's private physician, J.H., M.D. 
dated in November 2006 indicates that the Veteran had severe 
dementia secondary to Alzheimer's and PTSD.  The letter did 
not indicate that Alzheimer's was due to the Veteran's 
service-connected PTSD.  

A VA medical opinion was obtained in connection with the 
appellant's claim of entitlement to TDIU for accrued benefit 
purposes in January 2009.  Based on a review of the Veteran's 
claims file and a medical article, the examiner opined that 
the Veteran's PTSD did not cause dementia.  The examiner 
explained that there are multiple causes of dementia, but 
they are normally seen as physical processes which 
progressively cause dysfunction of the brain especially 
related to cognitive process and might be terminal.  PTSD, 
however, while related to some brain dysfunction, especially 
related to emotions and sleep, is a psychological 
(psychiatric) disorder and is not seen as progressive.  In 
his experience with hundreds and hundreds of cases of PTSD, 
dementia was not a normal progression of that psychological 
disorder.  The examiner also opined that it was more likely 
than not that the dementia (not related to anything service-
connected) aggravated his PTSD.

To establish service connection for the cause of a Veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by active service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1110, 1310 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.312(a) (2008).  For a service-connected 
or compensable disability to be the principle cause of death, 
it must singularly, or jointly with some other condition, be 
the immediate or underlying cause of death, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  For a 
service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially to his death, that it combined to cause death, or 
aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were debilitating effects and general impairment of health to 
an extent that would render the person materially less 
capable of resisting the effects of other disease or injury 
primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 U.S.C.A. 
§ 3.312(c)(3).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 U.S.C.A. § 3.312(c)(4).

Here, as noted, the Veteran's death certificate shows that 
the immediate cause of death was complications of hip 
fracture, with Alzheimer's, diabetes, and atherosclerotic 
cardiovascular disease as conditions contributing to the 
death.  At the time of his death, the Veteran was not service 
connected for Alzheimer's, diabetes, or atherosclerotic 
cardiovascular disease.  Additionally, the medical evidence 
does not show that any of the contributing causes of death 
listed above were related to the Veteran's military service.  
The Board acknowledges the appellant's contention that the 
Veteran's Alzheimer's was due to his PTSD and that his PTSD 
made him less capable of resisting his dementia and therefore 
accelerated his death.  However, the competent medical 
evidence of record does not support those assertions.  Here, 
the January 2009 VA examiner opined that PTSD is not 
progressive.  Since it is not progressive, there is no 
reasonable basis for holding that the PTSD was of such 
severity as to have a material influence in accelerating 
death.  See 38 U.S.C.A. § 3.312(c)(4).  Additionally, the 
January 2009 examiner opined that the Veteran's dementia, not 
related to anything service-connected, more than likely 
aggravated his PTSD, as opposed to his PTSD affecting his 
dementia.  The Board acknowledges that in his November 2006 
letter, Dr. J.H. opined that the Veteran's dementia was 
secondary to Alzheimer's and PTSD.  However, he did not opine 
that the Veteran's PTSD made him less capable of resisting 
his dementia.  Additionally, Dr. J.H's opinion is 
contradicted by the January 2009 VA examiner who opined that 
dementia was not secondary to PTSD.  The VA examiner provided 
a rationale for his opinion; Dr. J.H. did not.  Therefore, 
the Board finds the VA examiner's opinion more persuasive 
than Dr. J.H.'s opinion and finds that the Veteran's dementia 
was not related to his PTSD.  In sum, the medical evidence of 
record does not show that the Veteran's service-connected 
PTSD or asbestosis were either principal or contributory 
causes of death.

A remand for a VA medical opinion is not required because no 
reasonable possibility exists that such assistance would aid 
the appellant in substantiating her claim.  The salient 
medical questions have already been answered by the competent 
medical evidence contained in the medical records that have 
been associated with the claims file, in addition to the 
January 2009 VA opinion obtained for the purposes of 
determining entitlement to TDIU for accrued benefits 
purposes.  That is, the principal and contributory causes of 
death have been identified.  No further opinion is necessary 
to decide the claim.

The Board acknowledges the appellant's belief that the 
Veteran's death was related to his service-connected 
disabilities.  However, there is no evidence of record 
showing that the appellant has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion as to diagnosis or etiology of the 
disease process causing death.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2008).  
Consequently, the appellant's own assertions as to the cause 
of the Veteran's death have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this claim of entitlement to service 
connection for the cause of the Veteran's death.



ORDER

Entitlement for service connection for the cause of the 
Veteran's death is denied.




REMAND

In February 2004, the Veteran submitted claims for 
entitlement to TDIU and  increased ratings for PTSD and 
asbestosis.  Development of his claims was ongoing when the 
Veteran died in January 2007.  As a matter of law, 
appellants' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  The appellant, however, is claiming 
entitlement to any accrued benefits to which she may be 
entitled based on the Veteran's rating claims.

Accrued benefits are benefits to which a Veteran was entitled 
at his death, based on evidence on file at the date of death, 
and due and unpaid, to be paid to survivors as provided by 
law.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2008).  For a claimant to prevail on an accrued benefits 
claim, the record must show that (i) the appellant has 
standing to file a claim for accrued benefits, (ii) the 
Veteran had a claim pending at the time of death, (iii) the 
Veteran would have prevailed on the claim if he had not died; 
and (iv) the claim for accrued benefits was filed within one 
year of the Veteran's death.  38 U.S.C.A. §§ 5121, 5101(a) 
(West 2002 and Supp 2009); 38 C.F.R. § 3.1000 (2008); Jones 
v. West, 136 F.3d 1299 (Fed. Cir. 1998).

Here, the record shows that, as the surviving spouse of the 
Veteran, the appellant has standing to file a claim for 
accrued benefits and that she did so in a timely fashion.  
The record also shows that at the time of the Veteran's death 
he had claims pending for entitlement to TDIU and increased 
ratings for PTSD and asbestosis.  
Here, the RO denied entitlement to TDIU and awarded a 50 
percent rating for PTSD based on CUE as noted above.  The 
appellant did not appeal the PTSD rating.  However, the issue 
of an increased rating for asbestosis for accrued benefit 
purposes has not been adjudicated by the RO, nor developed 
for appellate consideration.  As noted in the introduction, 
the claim for an increased rating for asbestosis for accrued 
benefit purposes is being referred to the RO.  

In referring the claim for an increased rating for asbestosis 
for accrued benefit purposes, the RO is reminded that only 
evidence of record at the time of the Veteran's death is 
considered in adjudicating a claim for accrued benefits.  38 
C.F.R. § 3.1000.  The Court has stated that certain documents 
may be deemed constructively of record in an accrued benefits 
claim even though physically absent from the record on the 
date of death.  Hayes v. Brown, 4 Vet. App. 353, 360- 361 
(1993).

Turning to the TDIU claim, the Board notes that, because the 
outcome of the claim for an increased rating for asbestosis 
for accrued benefit purposes may have a bearing on the issue 
of entitlement to TDIU for accrued benefit purposes, any 
Board action on the TDIU matter would be premature.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).  This also avoids piecemeal adjudication of the 
claims with common parameters.  See Ephraim v. Brown, 82 F.3d 
399 (Fed. Cir. 1996).   Additionally, the Court has held that 
there is no freestanding claim for TDIU.  See Rice v. 
Shinseki, 22 Vet. App. 447, 451 (2009).  Whether a TDIU 
rating will be assigned should be handled during the 
determination of the initial disability rating assigned at 
the time disabilities are determined to be service connected.  
Id. at 452-453.  Therefore, the Board will defer this action 
on this issue and the AOJ should address whether TDIU for 
accrued benefit purposes is warranted when it adjudicates the 
claim for an increased rating for asbestosis for accrued 
benefit purposes.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Adjudicate the claim for an increased 
rating for asbestosis for accrued benefit 
purposes based on only evidence of record 
at the time of the Veteran's death.  
Following adjudication of the increased 
rating claim for accrued benefit 
purposes, the RO should also adjudicate 
the claim for TDIU for accrued benefit 
purposes.  If the benefits sought are not 
granted, the appellant should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required by the appellant until she is notified 
by the AOJ.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


